Citation Nr: 1627448	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent, exclusive of the periods during which the Veteran was in receipt of 100 percent disability rating, for degenerative disc disease and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy.

2. Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity.

3. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to July 1997 and from March 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  It was last before the Board in March 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In its March 2014 remand, the Board directed the AOJ to obtain private medical records from April 2008 and February 2011.  While these records are associated with the claims file, the Board notes that the Veteran's VA treatment records reflect that he only receives private treatment for his back disability.  The most recent private treatment records are from February 2011.  Therefore, current private treatment records should be obtained on remand.  As well, a new VA examination should also be provided for the Veteran's back and bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for disabilities on appeal; this specifically includes treatment records from the VA Medical Center in Dayton, Ohio from March 2014 to the present; from the Chalmers P. Wylie VA Ambulatory Care Center from March 2014 to the present; from Neurological Associates from July 2011 to the present; and from Riverside Methodist Hospital since February 2011.

2. After completing directive (1), the AOJ should arrange for a VA back evaluation of the Veteran to ascertain the current nature and severity of his service-connected degenerative disc disease and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy, and radiculopathy of the bilateral lower extremities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's back disability and bilateral lower extremity radiculopathy, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




